Citation Nr: 1523694	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-39 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1970. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.

The Veteran raised the issues of service connection for epididymitis, headaches, vertigo, posttraumatic stress disorder with anxiety, chloracne, hypertension, diabetes, and erectile dysfunction in a March 2015 application for benefits.  They therefore are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of a compensable rating for bilateral hearing loss beginning September 13, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to September 13, 2012, the Veteran's bilateral hearing loss was manifested, at worst, by Level II hearing acuity in the right ear and Level II hearing acuity in the left.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss prior to September 13, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, Tables VI, VII (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for bilateral hearing loss represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the assigned rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of the criteria to establish a disability rating and an effective date and in a September 2009 letter.  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his hearing loss in March 2010.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim, and provided and adequate description of the functional effects of his hearing loss.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Thus, the VLJ sufficiently complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and any error in notice provided during the Veteran's hearing was harmless. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Specific provisions are in effect for "unusual patterns of hearing impairment," specifically cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  However, as neither pattern has been shown in this case, these provisions are inapplicable.

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran underwent a VA audiological examination in March 2010.  At that time, he reported hearing loss with associated functional impairment of inability to effectively communicate with others and often needing others to repeat themselves or look at him directly when speaking to him.  On audiological evaluation, auditory thresholds in decibels, at 1000, 2000, 3000, and 4000 Hertz were, respectively, 20, 25, 55, and 70 on the right; and 20, 30, 45, and 55 on the left.  The results of that examination revealed an average puretone threshold hearing level of 43 decibels for the right ear and 38 decibels for the left.  Speech recognition scores using the Maryland CNC Test were 84 percent in the right ear and 76 percent in the left.

Application of table VI to these scores results in Roman numeral designations of II for the right ear and III for the left.  This combination, when applied to table VII, results in a noncompensable (0 percent) rating for hearing impairment under DC 6100.

The Board notes that the Veteran submitted a private audiological evaluation report dated in September 2009.  However, the report does not indicate that Maryland CNC speech discrimination testing was performed, as is required by 38 C.F.R. § 3.385 to adequately test hearing for VA rating purposes.  Furthermore, even considering the speech discrimination scores in that report of 84 percent for the right ear and 88 percent for the left, and the reported average puretone threshold hearing levels of 41.25 decibels for the right ear and 46.25 decibels for the left, application of table VI to these scores would not result in Roman numeral designations higher than those resulting from the March 2010 VA examination.  In this regard, even combining the average puretone threshold levels of the September 2009 private evaluation with the speech recognition scores on March 2010 VA examination, the resulting Roman numeral designations would not be higher. 

As noted in the remand below, the Veteran submitted another private audiological evaluation report, dated September 13, 2012.  However, there is no probative evidence of record prior to this report indicating that the Veteran's hearing was any worse than when tested on March 2010 VA examination.  Thus, an initial compensable rating for bilateral hearing loss prior to September 13, 2012, under DC 6100 is not warranted.

The Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, while the Board recognizes the Veteran's difficulties caused by his hearing loss disability, as discussed above, such disability is adequately contemplated in the applicable rating criteria during the period in question.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Even considering the Veteran's hearing loss symptoms and functional impairment, including his reported inability to effectively communicate with others and often needing others to repeat themselves or look at him directly when speaking to him, such difficulties do not represent an unusual disability picture given the level of hearing loss contemplated in even a noncompensable rating under DC 6100.  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, there has been no assertion or evidence that the Veteran is unemployable due to his service-connected disability during the time period in question.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, an initial compensable rating for bilateral hearing loss prior to September 13, 2012, is not warranted, and there is no basis for any staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial compensable rating for bilateral hearing loss prior to September 13, 2012, is denied.


REMAND

The Veteran submitted a private audiological evaluation report dated in September 13, 2012.  The report contains puretone audiometry results represented graphically, and speech discrimination scores, noted to have been 80 percent for each ear.  The report does not indicate that Maryland CNC speech discrimination testing was performed to obtain such scores, as is required by 38 C.F.R. § 3.385 to adequately test hearing for VA rating purposes.  Moreover, there is no competent explanation elsewhere in the record as to the significance of the September 13, 2012, audiological examination results, or whether they indicate any change in the Veteran's hearing loss condition.  Given this, and the more than five-year period since the Veteran's most recent VA audiological examination, he should be provided another such examination.  The examiner should attempt to provide an interpretation of the September 13, 2012, private audiology report, and an explanation of any significance of such report.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995); see also Savage v. Shinseki, 24 Vet. App. 259, 269 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA medical records from March 2015 to the present.  

2.  Schedule the Veteran for a VA examination to evaluate the current level of severity of his bilateral hearing loss.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The examiner should also, if possible, provide an interpretation of the September 13, 2012, private audiology report, and an explanation of any significance of such report.

3.  After completing the above and any other necessary development, readjudicate the issue of a compensable rating for bilateral hearing loss beginning September 13, 2012.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


